Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-8 in the reply filed on 6/3/2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide a meaningful and intelligible disclosure for the following claimed subject matter:
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
“applying first processing configured to suppress a discharge amount of the storage battery apparatuses”.
The controller configured to “apply”, noting it is unclear what function is intended by “apply”. 
“a same condition as a suppression condition of the discharge mount of the storage battery apparatus”. 
“second processing configured to shift a predetermined timing to a later timing on a time axis, the predetermined timing being a timing when the remaining storage amount of the storage battery apparatus is equal to or less than the predetermined threshold before the expiration timing of the control target period”
select the first facilities applying the first processing when a total reducible capacity of the second facility does not reach a targeted reduction capacity even if the second processing is applied to the second facility.
controller is 17configured to select facilities other than the second facility as the first facilities.
configured to perform a recalculation related to at least one of the first processing and the second processing for each certain period in the control target period.
wherein the recalculation related to the second processing includes at least one of selection of the second facility and setting of a shift method of the predetermined timing.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
“applying first processing configured to suppress a discharge amount of the storage battery apparatuses”.
The controller configured to “apply”, noting it is unclear what function is intended by “apply”. 
“a same condition as a suppression condition of the discharge mount of the storage battery apparatus”. 
“second processing configured to shift a predetermined timing to a later timing on a time axis, the predetermined timing being a timing when the remaining storage amount of the storage battery apparatus is equal to or less than the predetermined threshold before the expiration timing of the control target period”
select the first facilities applying the first processing when a total reducible capacity of the second facility does not reach a targeted reduction capacity even if the second processing is applied to the second facility.
controller is 17configured to select facilities other than the second facility as the first facilities.
configured to perform a recalculation related to at least one of the first processing and the second processing for each certain period in the control target period.
wherein the recalculation related to the second processing includes at least one of selection of the second facility and setting of a shift method of the predetermined timing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 3-8
	The claims are directed to an apparatus and purport to define the structure of the apparatus through functional limitations of the controller. Although it is acknowledged that functional limitations are not per se an issue, the issue with the present claims is that the recited functionality is unintelligible and indefinite. It is further noted that reference to the specification does not clarify the issues as the specification and drawings suffer from the same indefinite issues, see for example, specification para(s) [0053] – [0065] which attempt to disclose the “application scene” and “first processing”. 

	Furthermore, the claim limitations, when taken as whole, are unintelligible. The claims fail to recite meaningful and identifiable function to be associated with the “controller” so as to define the structure of the “power management server” apparatus. 

More specifically:
Regarding claim 1
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
“applying first processing configured to suppress a discharge amount of the storage battery apparatuses”, when taken as a whole is unintelligible with emphasis on the unknown meaning/function of “applying” and “suppress”.  Furthermore, it is unclear whether the controller is performing the “applying first processing” or whether this is some form of independent function being performed by the “two or more facilities”. 
The controller configured to “apply”, noting it is unclear what function is intended by “apply”. 
“a same condition as a suppression condition of the discharge mount of the storage battery apparatus” when taken as a whole is unintelligible. 
Regarding claim 3
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
The controller configured to “apply”, noting it is unclear what function is intended by “apply”. 
“second processing configured to shift a predetermined timing to a later timing on a time axis, the predetermined timing being a timing when the remaining storage amount of the storage battery apparatus is equal to or less than the predetermined threshold before the expiration timing of the control target period” when taken as a whole is unintelligible.

Regarding claim 4
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
select the first facilities applying the first processing when a total reducible capacity of the second facility does not reach a targeted reduction capacity even if the second processing is applied to the second facility.

Regarding claim 5
The controller configured to “select”, noting it is unclear what function is intended by the term “select”. 
controller is 17configured to select facilities other than the second facility as the first facilities when taken as a whole is unintelligible.
Regarding claim 6
configured to perform a recalculation related to at least one of the first processing and the second processing for each certain period in the control target period when taken as a whole is unintelligible.

Regarding claim 7
The controller configured to “selection”, noting it is unclear what function is intended by the term “select”. 
wherein the recalculation related to the first processing includes at least one of selection of the first facilities and setting of the suppression condition when taken as a whole is unintelligible further noting it is unclear what function is intended by the term “suppression condition”. 

Regarding claim 8
The controller configured to “selection”, noting it is unclear what function is intended by the term “select”. 
wherein the recalculation related to the second processing includes at least one of selection of the second facility and setting of a shift method of the predetermined timing when taken as a whole is unintelligible further noting is unclear what function is intended by the term “shift method”.

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836